IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

             STATE OF TENNESSEE v. JAMES ALLEN GOOCH

                 Appeal from the Criminal Court for Sumner County
                     No. 792-2009       Dee David Gay, Judge

                       ___________________________________

              No. M2016-00359-CCA-R3-CD – Filed November 9, 2016
                     ___________________________________


The Appellant, James Allen Gooch, is appealing the trial court’s order dismissing his
motion to correct an illegal sentence filed pursuant to Rule of Criminal Procedure Rule
36.1 The State has filed a motion asking this Court to affirm pursuant to Court of
Criminal Appeals Rule 20. Said motion is hereby granted.

Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

ROBERT W. WEDEMEYER, J. delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J. and ROBERT L. HOLLOWAY, JR., J. joined.

James Allen Gooch, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Brent C. Cherry, Senior Counsel;
Lawrence Ray Whitley, District Attorney General; and Lytle A. James, Assistant District
Attorney General, for the appellee, State of Tennessee.


                             MEMORANDUM OPINION


        The Appellant is appealing the trial court’s order dismissing his motion to correct
an illegal sentence. See Tenn. R. Crim. P. 36.1. In 2011, the Appellant was convicted of
the sale of not less than one-half ounce of marijuana within 1,000 feet of a school, a Class
D felony, and the attempted sale of 0.5 grams or more of cocaine, a Class C felony. The
Appellant was sentenced to fifteen years for the Class C felony and twelve years for the
Class D felony, to be served consecutively. This Court affirmed the judgments of the
trial court. State v. James Allen Gooch, No. M2011-01135-CCA-R3-CD, 2012 WL
4358195 (Tenn. Crim. App., Sep. 25, 2012), perm. to app. denied, (Tenn., Jan. 15, 2013).
The Appellant then sought post-conviction relief, which was denied. This Court affirmed
that denial on appeal. James Allen Gooch v. State, No. M2014-00454-CCA-R3-PC, 2015
WL 498724 (Tenn. Crim. App., Feb. 4, 2015).

        On December 4, 2015, the Appellant filed a motion under Rule 36.1 to correct an
illegal sentence in which he complained about the lack of pretrial jail credits as well as a
miscalculation of his sentence by the prison. The trial court concluded that the sentence
imposed is not illegal and thus dismissed the Appellant’s motion. This timely appeal
ensued. In response to the brief filed by the Appellant, the State moves this Court to
affirm the order of the trial court pursuant to Court of Criminal Appeals Rule 20. For the
reasons stated below, we grant the State’s motion.

        Rule 36.1 permits a defendant to seek correction of an illegal sentence. “[A]n
illegal sentence is one that is not authorized by the applicable statutes or that directly
contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a). The Appellant was
convicted of Class C and Class D felonies and sentenced as a Range III, persistent
offender. The twelve and fifteen year sentences he received are within the applicable
range. Tenn. Code Ann. § 40-35-112(c). Accordingly, the Appellant’s sentences are
specifically authorized by the applicable statute and, therefore, legal. Moreover, as the
trial court correctly ruled, the “failure to award pretrial jail credits does not render the
sentence illegal and is insufficient, therefore, to establish a colorable claim for relief
under Rule 36.1.” State v. Brown, 479 S.W.3d 200, 213 (Tenn. 2015). Similarly, Rule
36.1 is not the vehicle to challenge the prison’s calculation of a sentence. Instead, as the
Supreme Court has held, the Uniform Administrative Procedures Act governs an inmate’s
challenge to the prison’s sentencing calculation. State v. Schofield, 368 S.W.3d 457
(Tenn. 2012).

      For these reasons, the Appellant failed to state a colorable claim for relief under
Rule 36.1. Thus, the trial court did not err in summarily dismissing the Appellant’s
motion. Accordingly, the ruling of the trial court is hereby affirmed pursuant to Court of
Criminal Appeals Rule 20.



                                   ____________________________________________
                                   ROBERT W. WEDEMEYER, JUDGE




                                             2